DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-14 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, the basis for this ratio (weight, volume, number, etc.) is unclear. It is further unclear, since claim 1 is directed to a single tungsten oxide particle 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Fukushima et al. (US 2016/0288092) in view of evidence provided by the LAPONITE Technical Information document.
Regarding claims 1, 3 and 10, Fukushima (Paragraph 1) teaches a photocatalytic coating composition. The composition can comprise photocatalyst particles that can be tungsten oxide (Paragraph 26) and a dispersion medium that can include solvent and water (Paragraphs 39-41). The composition can also include clay (Paragraphs 20-21) and inorganic particles (Paragraphs 42-43), either of which can be considered to be the inorganic particle other than the tungsten oxide particle. While Fukushima does not disclose an example with all of these materials, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the materials specifically disclosed by Fukushima as usable together and arrive at a composition as claimed.

Regarding claim 4, the clay can be a layered silicate (Paragraph 20).
Regarding claim 5, the clay can be LAPONITE (Paragraph 21). As evidenced by the LAPONITE Technical Information document (Page 18, figure 12), LAPONITE has interlayer sodium ions.
Regarding claims 7-9, the photocatalyst (tungsten oxide) can have a particle diameter of 1 to 50 nm (0.001 to 0.05 microns) (Paragraph 31). The particle diameter of the inorganic compound can be less than 50 nm (0.05 microns) (Paragraph 43). These ranges overlap the claimed ranges for the particle diameters and encompass having smaller tungsten oxide particle than the inorganic particles. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 11, the photocatalyst particles can be present in the range of 0.05 to 5 % by mass (Paragraph 32). The inorganic particles can be present at 0.05 to 9.9 % by mass (Paragraph 44). These ranges encompass content ratios as claimed.
Regarding claims 12-14, the coating can be directly coated onto the surface of an organic base material (Paragraphs 55-58).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Takaoka et al. (US 2002/0006425) teaches a layer containing a photoreactive semiconductor and organic fine particles coated with inorganic fine particles formed on at least one side of a substrate (Abstract). The photoreactive semiconductor can be tungsten oxide (Paragraph 42) and the inorganic particles can be clays or mica, such as sodium mica (Paragraph 55). The coating composition can further contain water and solvent (Paragraphs 76 and Examples).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth A Robinson whose telephone number is (571)272-7129.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie E Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/ELIZABETH A ROBINSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        




September 10, 2021